JAMESON, Judge
(concurring).
I agree that the complaint should be dismissed. In spite of Judge Ingraham’s well considered opinion, I have some question with respect to the conclusion that this court lacks jurisdiction. Even if the court has jurisdiction of the controversy, however, I am convinced that the complaint should be dismissed on the merits.
I agree with Judge Ingraham that the “ambiguity on the face of the Act is patent”. The bill as introduced was clear. It provided in section 10(b):
“Except with respect to enforcement or orders or subpoenas under section 4(e), the Temporary Emergency Court of Appeals shall have exclusive original jurisdiction to review any order issued, or other action taken, under this Act.”
The bill was amended in the Senate to provide “exclusive jurisdiction to review all cases and controversies under this Act, including any order issued, or other action taken, under this Act”. It was further amended in conference to insert the word *149“civil” before the words “cases and controversies”.1
Lo-Vaca has alleged that the orders issued by the Railroad Commission are in conflict with sections 6 and 14 of the Act. Section 6 provides in pertinent part:
“The President may authorize any interstate pipeline ... to contract, upon such terms and conditions as the President determines to be appropriate (including provisions respecting fair and equitable prices), for emergency supplies of natural gas for delivery before August 1, 1977 — ” 15 U.S.C. § 717 note (Supp. I 1977).
Section 14 provides:
“Any order issued pursuant to this Act shall preempt any provision of any program for the allocation emergency delivery, transportation, or purchase of natural gas established by any State or local government if such program is in conflict with any such order.” 15 U.S.C. § 717 note (Supp. I 1977).
I cannot escape the conclusion that if in fact the Railroad Commission entered an order which was in conflict with an order of an Administrator of the Act providing “for the allocation, emergency delivery, transportation, or purchase of natural gas”, this would constitute a case or controversy arising under the Act. In my opinion, however, this is not such a case.
Lo-Vaca was ordered to transport gas pursuant to section 6 under terms deemed to be appropriate by the Administrator. One of these terms was the consideration Lo-Vaca was to receive. Lo-Vaca argues that the Commission, by virtue of its orders, has altered the amount Lo-Vaca will receive for transporting the natural gas. The order of the Commission, however, relates only to the disposition of the moneys received by Lo-Vaca. It does not change the amount of gas to be sold or transported or the amount to be paid under the contracts. As the Commission argues, its order merely directs Lo-Vaca’s application of its revenues pursuant to the Commission’s statutory power to establish fair and reasonable rates of charges for natural gas service. The order does not alter the terms of the contracts.
It is clear that the framers of the Act meant for state regulatory bodies to retain their regulatory power over interstate pipelines insofar as they do not conflict with the provisions of the Act. This intention was manifested in the provision of Section 6(c)(2): “Compliance by any pipeline with any order under this subsection shall not subject such pipeline to regulation under the Natural Gas Act . . . ”
Nor does the final order of the Commission violate the preemption provision of Section 14. The order does not fall into any of the categories of preempted conduct. It does not seek to regulate the allocation, emergency delivery, transportation, or purchase of gas. The Act does not proscribe the impounding of interstate revenues by a state regulatory body. The present order of the Commission does not interfere with either the transportation or price terms between the buyer and seller under the ENGA contracts. It is concerned only with the disposition of the revenues and is related to the Commission’s power to regulate rates.2
All of Lo-Vaca’s contentions with respect to the disposition of revenues received from the transportation of gas pursuant to orders under the ENGA have been asserted in an action pending in the state courts of Texas. *150In the final order entered by the Commission, Lo-Vaca was permitted to retain a part of the impounded revenues to cover its costs in making gas shipments pursuant to the federal orders. The remaining revenues were ordered credited to existing customers. The state court reversed that portion of the order and required that the revenues be held pending a full rate hearing. This decision has been appealed. In my opinion the propriety of the Commission’s present order with respect to the disposition of the revenues received is properly before the Texas courts for resolution and should not be considered by this court. Accordingly I agree that the complaint should be dismissed.

. As the court’s opinion has noted, no reason was given in the Congressional Record for the Senate Amendment. In explaining the Conference Report, Senátor Pearson stated that the amendment was “to insure that the Temporary Emergency Court of Appeals review under section 10 would be limited to civil cases. Criminal case would, as under other laws, be referred to Federal District Court 'for trial”. 123 Cong.Rec.S. 1999 (daily ed. Feb. 2; 1977).


. The cases upon which Lo-Vaca relies, Northern Natural Gas Co. v. State Corp. Comm’n of Kansas, 372 U.S. 84, 83 S.Ct. 646, 9 L.Ed.2d 601 (1963) and FPC v. Corp. Comm’n of Oklahoma, 362 F.Supp. 522 (W.D.Okl.), aff’d, 415 U.S. 961, 94 S.Ct. 1548, 39 L.Ed.2d 863 (1974) are distinguishable. The orders in both cases clearly interfered with the comprehensive federal regulatory scheme established in the Natural Gas Act and if allowed to stand would have frustrated the purposes of the Act.